Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 recites limitations that include a packaging system for high flexibility and speed box-last packaging, comprising:
a packaging database that comprises a packaging listing of an available number of each respective packaging template type within a physical packaging template buffer;
a computer system comprising one or more processors configured to select, from the packaging listing, a particular packaging template type that is associated with interior dimensions that are greater than or equal to physical dimensions of a group of one or more target products;
the physical packaging template buffer comprising an electronic visual indicator configured to indicate the particular packaging template type that should be selected from the physical packaging template buffer, wherein:
the physical packaging template buffer is configured to contain one or more physical packaging templates that correspond with multiple particular packaging template types.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 8 recites limitations that include a method for high flexibility and speed box-last packaging, comprising:
accessing, from a packaging database, a packaging inventory that comprises a listing of an available number of each respective packaging template type within a physical packaging template buffer,
wherein the physical packaging template buffer comprises packaging templates;
selecting a particular packaging template type that is associated with interior dimensions that are greater than or equal to physical dimensions of a group of one or more target product;
communicating to the physical packaging template buffer a template identification command that indicates which packaging template should be selected from the physical packaging template buffer, wherein:
the template identification command causes an electronic visual indicator to indicate to a user a location of the particular packaging template type within the physical packaging template buffer.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 15 recites limitations that include a packaging system for high flexibility and speed box-last packaging, comprising:
one or more processors; and
one or more computer-readable media having stored thereon executable instructions that when executed by the one or more processors configure the packaging system to perform at least the following:
access, from a packaging database, a packaging inventory that comprises a listing of an available number of each respective packaging template type within a physical packaging template buffer,
wherein the physical packaging template buffer comprises packaging templates;
select a particular packaging template type that is associated with interior dimensions that are greater than or equal to physical dimensions of a group of one or more target product;
communicate to the physical packaging template buffer a template identification command that indicates which packaging template should be selected from the physical packaging template buffer, wherein:
the template identification command causes an electronic visual indicator to indicate to a user a location of the particular packaging template type within the physical packaging template buffer.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached from 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        January 14, 2022